Title: From Thomas Jefferson to Christopher Clark, 10 September 1802
From: Jefferson, Thomas
To: Clark, Christopher


          
            Sir
            Monticello Sep. 10. 1802.
          
          About 9. or 10. years ago I put into the hands of mr Lyle of Manchester some bonds toward paiment of a debt I owed, part of which I understand he remitted to you for collection. my attention being lately called to this subject, it appears so far as respects your portion of the collection to stand thus.
          
            
              
              bonds delivd to mr Clarke
              
            
            
              payable 1793.
              Dec. 14.
              [Milliner] Miller & Miller
              121-7-6
            
            
              
              
              [Perrow] Clarke & Clarke
              [20]-10-0
            
            
              
              
              Branch & [three] Minors
              40-[12]-6
            
            
              
              
              Clarke & Clarke
              [55-15]-0
            
            
              
              
              Hawkins, Perrow & Dillon
              41-16-0
            
            
              
              
              
              280-1-0
            
            
              [pay]able 1794.
              Dec. 14.
              [Milliner] & Millers	£[120]-7-6
              
            
            
              
              
              [do. to Th:J & by] [. . .] 72-8-[8]
              4[8]-18-10
            
            
              
              
              [Perrow] Clarke & Clarke
              20-10-0
            
            
              
              
              Branch & three Minors
              [40-12-6]
            
            
              
              
              
              110-1-4
            
          

          
            
              
              Credits by mr Lyle as paid by mr Clarke
            
            
              1794.
              Oct. [20?]
              £48-[13?]-10
            
            
              1795.
              [March 30?]
              49-0-0
            
            
              
              Oct. 5
              120-0-0
            
            
              1797.
              May 15.
              89-1-3
            
            
              1798.
              May 15
              [. . .]
            
          
          As these bonds bore interest from the periods above stated, and where suits were brought, costs would be recovered, I suppose they must yield their principal and interest without any other deduction than your commision, unless there was any insolvency. calculating the two sums of £280-[1–0 with intt. from] 1793. Dec. 14. [. . .] and 110-[1–4] with int. from 1794. Dec. 14 and giving credits by the paiments above stated, at their [. . .] dates, I should conclude, after deducting your commission on those paiments that there must be between 50. & 60. £ with interest from 1798 [May?] 18. [still] uncollected. [but what] losses or other accidents may have diminished this balance I cannot judge. the object of this letter is to ask the favor of you to inf[orm me] of the state of the collection, and whether & when any further [remittance be] expected from it & the business be finally closed. [. . .] remaining [. . .] to be paid to mr Lyle, altho the information is asked for myself to guide [. . .] [with him]. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        